Name: 2004/929/EC: Commission Decision of 22 December 2004 adjusting the weightings applicable from 1 February, 1 March, 1 April, 1 May and 1 June 2004 to the remuneration of officials, contract staff and temporary staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession
 Type: Decision
 Subject Matter: cooperation policy;  executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration;  European construction
 Date Published: 2004-12-31; 2005-10-14

 31.12.2004 EN Official Journal of the European Union L 396/49 COMMISSION DECISION of 22 December 2004 adjusting the weightings applicable from 1 February, 1 March, 1 April, 1 May and 1 June 2004 to the remuneration of officials, contract staff and temporary staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession (2004/929/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the Conditions of employment of other servants of the Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Having regard to the Treaty of Accession of the 10 new Member States, and in particular Article 33(4) thereof, Whereas: (1) Pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 January 2004 to the remuneration of officials of the European Communities serving in third countries payable in the currency of their country of employment were last laid down, under the old Staff Regulations, by Council Regulation (EC, Euratom) No 1785/2004 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 February, 1 March, 1 April, 1 May and 1 June 2004, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, DECIDES: Sole Article With effect from 1 February, 1 March, 1 April, 1 May and 1 June 2004, the weightings applied to the remuneration of officials, contract staff and temporary staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession, payable in the currency of the country of employment, shall be adjusted as shown in the Annex hereto. The exchange rates used for the calculation of this remuneration shall be established in accordance with the rules for the implementation of the Financial Regulation and correspond to the dates referred to in the first paragraph. Done at Brussels, 22 December 2004. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 857/2004 (OJ L 161, 30.4.2004, p. 11). (2) OJ L 317, 16.10.2004, p. 1. ANNEX Place of employment Weightings February 2004 Dominican Republic 33,1 Suriname 49,3 Zimbabwe 31,9 Place of employment Weightings March 2004 Dominican Republic 38,9 Zimbabwe 33,5 Place of employment Weightings April 2004 Dominican Republic 43,8 Sierra Leone 65,6 Zimbabwe 38,7 Place of employment Weightings May 2004 Georgia 87,4 Malawi 71,6 Dominican Republic 48,6 Zimbabwe 42,9 Place of employment Weightings June 2004 Kazakhstan 94,0 Dominican Republic 46,4 Sierra Leone 71,0 Zimbabwe 44,7